TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00024-CV



 Bob E. Woody and The Ranch, L.L.C., Appellants // J. Black’s, L.P. and J. Black’s, G.P.,
                             L.L.C., Cross-Appellants

                                                   v.

  J. Black’s, L.P. and J. Black’s, G.P., L.L.C., Appellees // Bob E. Woody and The Ranch,
                                   L.L.C., Cross-Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GN-09-001436, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellees J. Black’s, L.P. and J. Black’s G.P., L.L.C. have filed a motion to dismiss

this appeal and their own cross-appeal, asserting that the trial court has granted a motion for new trial

in this cause and that no final or otherwise appealable order has been issued. In their written

response to this motion, appellants Bob E. Woody and The Ranch, L.L.C. agree that the trial court

has not yet rendered a final judgment and that the notice of appeal is premature. This Court’s

jurisdiction is limited to the review of final judgments and certain interlocutory orders signed by the

trial court. See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Accordingly, we grant the appellees’

motion and dismiss this appeal for want of jurisdiction.
                                         ___________________________________________

                                         Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 28, 2011




                                             2